Citation Nr: 1117258	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  03-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Judy J. Donegan


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1985 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2002 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in January 2008, at which time the Board remanded it for additional development.  In a July 2010 decision, the Board denied entitlement to TDIU.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a January 2011 Order, the Court granted the motion, vacated the Board's July 2010 decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is 

ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, are: bronchitis, evaluated as 30 percent disabling, and hypertension, evaluated at 10 percent.  Prior to March 20, 2006, his evaluation for hypertension was 20 percent.  The Veteran's combined evaluation has been 40 percent since December 1999.  Since he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.

However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

Reviewing the record relating to the Veteran's service-connected disabilities, it was noted at January 2000 VA treatment that he had a history of asthma which did not require treatment at that time and had a history of hypertension treated with metoprolol.  At a January 2000 VA physical assessment he reported having no wheezing but having a productive cough for years. 

On examination, the lungs were clear to auscultation bilaterally, with no wheezes.  It was noted that, although the Veteran reported a chronic cough and history of chronic bronchitis, his lungs were clear to auscultation.  A chest X-ray from private treatment in March 2000 was normal.  A June 2000 chest X-ray from VA treatment showed no acute disease.

At March 2001 VA treatment, the Veteran complained of blood pressure that had been running high for the last couple of months, as well as chest congestion.  His blood pressure was noted to be 161/97, and had been as high as 180/110 at home.  

At a February 2002 VA examination for respiratory diseases, the Veteran's hypertension was noted to be poorly controlled.  He had monthly bouts of acute bronchitis that required antibiotics.  Immunoglobulin injections had provided an improvement in his symptoms, but they had been discontinued since he lost his insurance.  The examiner described the bronchitis as constant and chronic.  It resulted in purulent sputum, chronic coughing, and difficulty getting to sleep.  The Veteran was diagnosed with common variable immunodeficiency syndrome with resultant chronic bronchitis.  The examiner rated it as moderate to severe in terms of the effect on the Veteran's overall health and well being due to the almost constant nature of the infections, in spite of what appeared to be mild impairment on pulmonary function tests. 

March 2002 VA treatment notes indicate that the Veteran was undergoing treatment with intravenous immunoglobulin (IVIG) due to hypogammaglobulinemia with failure to mount an antibody response.  His blood pressure was noted to be better controlled on 40 mg of lisinopril.  However, other March 2002 VA treatment notes indicate that the hypertension was poorly controlled, and the metoprolol was increased to 100 mg.

The Veteran underwent a VA examination in September 2003.  It was noted that he had started smoking in his early 20's and continued to smoke a pack a day.  He reported that he averaged three or four bouts of bronchitis per year and that he used a nebulizer, inhalers, decongestants, and antibiotics.  The examiner noted that the

Veteran had recurring episodes of cough, chest congestion, occasional wheezes, and thick, greenish sputum.  He was short of breath most of the time with exertion, and no orthopnea or pedal edema had been present.  Occasionally he had fever and chills with his bouts of bronchitis.  The Veteran indicated that his recurrent bronchitis infections had gotten better since the monthly treatments for common variable immunodeficiency.  

In October 2004 the Veteran had a VA respiratory examination.  He reported having felt better with fewer sinus infections in the last year since he started IVIG treatment.  At the time of the examination, the sinus infections were not lasting for longer than seven days with antibiotic treatment.  He had two sinus infections a month, for which he was treated for seven to 14 days.  He also had a history of asthma with current complaints of wheezing and shortness of breath.  He could not walk more than a flight of stairs, and the examiner felt that this was related to multiple factors, including excessive weight, chronic smoking, joint problems related to diabetes, and other related problems.  There was nocturnal wheezing at least three times per week, and he was on chronic inhaler treatment.  VA treatment records from 2004 to 2005 indicate that the Veteran had IVIG treatments.

The Veteran had a VA examination for hypertension in March 2006.  He indicated that he had no problems with chest pain or headaches, but did have shortness of breath with mild exertion.  He regularly slept on two pillows on his back and he had no orthopnea, paroxysmal, nocturna dyspnea, palpitations, dizziness, syncope, ankle edema, or chest pain.  His medications were metoprolol 100 mg, Lisinopril 40 mg, and Hydrochlorothiazide 25 mg.  On examination, blood pressure was 124/80 and 120/80, left arm, sitting.  The examiner diagnosed him with hypertension, essential, controlled on medication; obesity; diabetes mellitus, type II; and common variable immunodeficiency.  

In October 2006 the Veteran underwent a VA respiratory examination.  He reported having five flare-ups of bronchitis per year, which were usually treated with antibiotics and nebulized bronchodilators and did not require bed rest.  He had symptoms from asthma on a weekly basis for which he took one to two nebulizer treatments.  He had a chronic cough productive of sputum and had moderate dyspnea on exertion.  

On examination, the thorax expanded symmetrically during respiration, but less than normal.  Breath sounds were somewhat diminished, and there were scattered expiratory rhonchi and wheezes bilaterally.  There were no crackles and no dullness, and the diaphragms moved normally.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD), moderate impairment by pulmonary function tests, but with a significant response to bronchodilators.  In addition, he was diagnosed with exogenous obesity, common variable immunodeficiency disease, and bilateral hip replacement for avascular necrosis.  The examiner opined that the chronic bronchitis is as likely as not the same disorder diagnosed during the Veteran's military service, but that the COPD is due to smoking and is not related to military service.  November 2006 pulmonary function testing from VA treatment showed an obstructive pattern and mild impairment.  The reviewing physician felt that concomitant restriction or air-trapping could not be ruled out, and noted that there was no significant bronchodilator response.  Diffusion was within normal limits.

The VA examiners did not specifically address the effect of the Veteran's service-connected disabilities on his employability.  Moreover, the Board notes that the Veteran has additional disabilities, including asthma, COPD, bipolar disorder, dental trauma, common variable immunodeficiency disorder, and multiple joint disabilities, which are not service-connected and which appear to adversely affect his employability.  Therefore, the Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  In stating his/her opinion, the VA examiner should also consider the Veteran's employment history and education.  See Cathell v. Brown, 8 Vet. App. 539, 544 (1996); Gleicher v. Derwinski, 2 Vet. App. 26, 28 (1991).  Furthermore, if it is not possible to separate the effects of any service-connected disability from any non-service-connected disability, such symptoms should be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the effect of the service-connected disabilities on employability.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to a 50-50 degree of probability) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examination report must contain a complete rationale for all opinions and conclusions expressed.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  If the examiner cannot answer any question in the case without resorting to unsupported speculation, the examiner should so state, and explain why that is so.

2.  Then, readjudicate the Veteran's claim for entitlement to TDIU.  If the claim remains denied, issue a Supplemental Statement of the Case the Veteran and his attorney.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

